DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on April 5, 2021 has been fully considered. 
The previous rejections cited below are maintained for the reasons set forth in “Response to Arguments” section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.  Claims 1-8, 11-12 are rejected under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006.
It is noted that while the rejection is made over WO 2013/026745 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0303308 is relied upon. All citations to paragraph numbers, etc., below refer to US 2014/0303308.

5.  As to instant claim 1, Cecchin et al discloses a polypropylene composition comprising: 
A) 10-60 pbw, or 20-50pbw (also as to instant claim 2), of a polypropylene homopolymer having isotactic index of greater than 90, or as high as 98 (col. 2, lines 43-45); 
B) 10-40%wt (also as to instant claim 5) of a polymeric fraction containing ethylene, insoluble in xylene at room temperature (col. 2, lines 50-53) and 
C) 30-60%wt (also as to instant claim 7) of an amorphous ethylene-propylene copolymer fraction soluble in xylene at room temperature, and containing 40-70%wt ethylene (col. 2, lines 54-58, also as to instant claim 8);
the compositions having total amount of ethylene of 20-60%wt (col. 2, lines 58-60, as to instant claim 11), produced by sequential multistage polymerization in at least two stages (col. 3, lines 22-25; claim 1; as to instant claim 12) in the presence of Ziegler-Natta catalyst, and wherein the composition is having flexural modulus lower than 700 

6.  Thus, the composition of Cecchin et al comprises a combination of a polypropylene homopolymer fraction A) having isotactic index of high as 98, i.e. highly crystalline;  a xylene insoluble ethylene polymer fraction B) and an amorphous xylene soluble ethylene-propylene copolymer fraction C), produced by sequential multistage polymerization in at least two stages, wherein the xylene insoluble ethylene polymer fraction B) and the amorphous ethylene-propylene copolymer fraction C) are produced in the presence of the propylene homopolymer fraction A) produced in the first stage. Since the composition is cited as being produced in at least two stages, therefore, it would have been obvious to a one of ordinary skill in the art that more than two stages, such as at least three sequential stages, can be applied for preparation of said composition, and it would have been obvious to a one of ordinary skill in the art to produce, or obvious to try to produce the xylene insoluble ethylene polymer fraction B) and the amorphous ethylene-propylene copolymer fraction C) in separate subsequent stages as well (as to instant claim 12).

7.  The component A) is a polypropylene homopolymer having isotactic index of greater than 90, or as high as 98 (col. 2, lines 43-45). Since the component A) is a propylene homopolymer and is having isotactic index at high as 98, therefore, the propylene homopolymer appears to be highly crystalline and therefore will intrinsically and necessarily be, or would be reasonably expected to be insoluble in xylene at room In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

8.  Though Cecchin et al does not explicitly recite the percentage of the xylene soluble fraction of the amorphous ethylene-propylene copolymer C), since the component C) of Cecchin et al is the same ethylene-propylene copolymer containing 40-70%wt ethylene as that claimed in instant invention and is cited as being xylene soluble, therefore, the ethylene-propylene copolymer C) of Cecchin et al  will intrinsically and necessarily comprise the amount of fraction soluble in xylene which is the same as, or close to the range of about 55% to about 95%wt,  as claimed in instant invention as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 

9. The composition of Cecchin et al   is cited as having flexural modulus of 200-500 MPa and IZOD resilience at both -20ºC and at -40ºC of greater than 600 J/m (claim 1), or 950 J/m (Table 1B). Though IZOD resilience of the composition of Cecchin et al  is determined by a method that is different from the method used in instant invention and is cited in “J/m” rather than in “kJ/m2”, from the teachings of Cecchin et al it would have been obvious to a one of ordinary skill in the art that the composition of Cecchin et al   produced by multistage polymerization of the propylene homopolymer, xylene insoluble ethylene component and amorphous xylene soluble ethylene-propylene copolymer comprises high IZOD resilience/impact strength even at low temperatures, such as
 -20ºC and -40ºC as well.

10. As to instant claim 11, the composition comprises: content of fraction soluble in xylene at 25ºC of 36.5-44.2%wt; intrinsic viscosity of 2.38-2.44 dl/g; total ethylene content of 20-60%wt (col. 2, lines 59-60) or 55.1%wt; fluidity index (MFR) of 1.25-4 g/10 min (Examples of Table 1B).

Cecchin et al teaches that the molecular weight of the various fractions A)-C) varies depending on the nature of the components and the melt index of the final product (col. 2, lines 61-68).
12. The composition of Cecchin et al is used for making articles for the automotive field (col. 3, lines 19-21).

13. Though Cecchin et al discloses the fraction B) being a polymeric fraction containing ethylene, insoluble in xylene at room temperature (col. 2, lines 51-53), Cecchin et al does not explicitly recite said fraction being ethylene homopolymer, and does not explicitly recite xylene cold soluble fraction of the polypropylene fraction A) and MFR values of the fraction A) and the fraction B), as required by instant claims 4, 6.

14. However,
Grestenberger et al discloses a polyolefin composition comprising:
A’) at least 50%wt, or 50-90%wt ([0021]) of a heterophasic propylene copolymer (HECO) having MFR2(230ºC) of at least 5 g/10 min comprising:
    A1’) a polypropylene homopolymer or propylene copolymer having a comonomer content of below 3%wt ([0042], [0041]) having MFR2(230ºC) of 20-100 g/10 min ([0038], as to instant claim 4); and having xylene cold soluble content of 0.5-4.5%wt ([0046], also as to instant claim 3);
    A2’) an elastomeric propylene copolymer comprising units of ethylene and butene -1 ([0048]) having ethylene content of 25-50%wt ([0054], as to instant claim 8), wherein the elastomeric propylene copolymer is xylene cold soluble ([0050])

B’) at least 5%wt, or at least 10%wt, preferably 10-30%wt ([0022]) of  polyethylene homopolymer ([0141]), having density of at least 0.935 g/cc, or 0.940-0.965 g/cc,  MFR5 of 0.08-1 g/10 min ([0135], [0136]) and Mw of more than 200,000 g/mol ([0143]-[0145]), specifically exemplified a commercial product HE3490-LS (p. 11, Table 3),
wherein the weight ratio of the component A2) to B) is below 2.0, or in the range of 1.0 to 2.0, or 1.2 to 1.8 ([0025]).

15.  Given the component B’) is used in the amount cited as preferred of 30%wt, and the weight ratio between the components A2’) and B’) is 1.8, therefore, the component A2’) is used in amount of 54%wt, based on the overall polyolefin composition.
Given the overall composition comprises only the components A1’), A2’) and B’) ([0024]), and the amount of the components B’) and A2’) are 30%wt and 54%wt, respectively, therefore, the amount of the component A1’) will be 16%wt (also as to instant claims 2, 5, 7).

16.  Though Grestenberger et al does not explicitly recite MFR(230, 2.16kg) of the ethylene homopolymer B), as evidenced by Borstar HE3490-LS flyer, HE3490-LS high density polyethylene has MFR (190ºC, 2.16kg) of less than 0.1 g/10 min. Since MFR increases with increase of temperature, therefore, HE3490-LS will intrinsically and necessarily have, or would be reasonably expected to have MFR(230ºC, 2.16 kg) of at least 0.1g/10 min or more (as to instant claim 6). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17. As further evidenced by Borstar HE3490-LS flyer, HE3490-LS high density polyethylene, used as the component B’), has melt temperature of as high as 200-220ºC, and thereby appears to be highly crystalline. Since the content of the fraction soluble in xylene is inversely related to crystallinity, i.e. the more crystalline the polymer is, the lower its content of fraction soluble in xylene, therefore, the crystalline high density polyethylene HE3490-LS will intrinsically and necessarily have, or would be reasonably expected to have a very low content of the xylene soluble fraction, i.e. about 5%wt or less as well, especially since, as further evidenced by Dorough, the ethylene polymers having melt temperature in excess of 100ºC, or 110 to about 200ºC are crystalline and are insoluble in xylene at ordinary temperatures (col. 2, line 54-col 3, line 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18. Grestenberger et al teaches that the presence of the ethylene homopolymer having density of at least 0.935 g/cc, i.e. high density polyethylene, in the heterophasic 

19. Since both Grestenberger et al and Cecchin et al are related to compositions comprising a propylene homopolymer, an ethylene-based xylene insoluble polymer and an amorphous xylene soluble ethylene copolymer, used for making articles in automobile industry ([0160] of Grestenberger et al  and col. 3, lines 18-21 of Cecchin et al), and thereby belong to the same field of endeavor, wherein Grestenberger et al recites the xylene insoluble ethylene-based polymer being high density ethylene homopolymer providing increased impact strength of the composition by as high as 120%, therefore, based on the combined teachings of Grestenberger et al and Cecchin et al, it would have been obvious to  a one of ordinary skill in the art to produce, or obvious to try to produce in the second stage of the multistage sequential polymerization of Cecchin et al the xylene insoluble high density ethylene homopolymer as the xylene insoluble ethylene-based polymer fraction, and/or further add, or obvious to try to add the high density ethylene homopolymer and the propylene homopolymer of Grestenberger et al to the composition of Cecchin et al, so to further improve impact strength of the polypropylene composition of Cecchin et al, as taught by Grestenberger et al, especially at lower temperatures such as -20ºC and -40ºC, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
Cecchin et al in view of Grestenberger et al comprises at least 10%wt, or preferably 30%wt of a high density ethylene homopolymer having density of 0.940-0.965 g/cc and Mw of more than 200,000 g/mol ([0135], [0143] of Grestenberger et al), which component essentially corresponds to high density ethylene homopolymer having density of 0.940-0.965 g/cc of instant invention ([0019] of instant specification). Since the fraction 2 collected at the second dissolution temperature, as shown in Table 2 of instant specification, essentially consists of the ethylene homopolymer (Table 2 of instant specification), therefore, upon submitting the polyolefin composition of Cecchin et al in view of Grestenberger et al to progressive fractionation, as disclosed in instant specification, the fraction collected at 100ºC will intrinsically and necessarily be, or would be reasonably expected to be the ethylene homopolymer fraction, present in amount of at least 10%wt, or 30%wt and having Mw of more than 200,000 as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

21. Since the composition of Cecchin et al in view of Grestenberger et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in relative amounts that are either the same as those claimed in instant invention or having ranges overlapping with or close to those claimed in instant invention, and is produced by multistage polymerization in the presence of Ziegler-Natta catalyst, as that claimed in instant invention, therefore, the composition of Cecchin et al in view of Grestenberger et al will intrinsically and necessarily comprise, or would be In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

22. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components constituting the composition of Cecchin et al in view of Grestenberger et al, the specific properties of each of the components of the composition of Cecchin et al in view of Grestenberger et al,  including MFR/molecular 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

23.  Claims 1-8, 11-12 are rejected under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Leskinen et al (US 2011/0294940).
It is noted that while the rejection is made over WO 2013/026745 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0303308 is relied upon. All citations to paragraph numbers, etc., below refer to US 2014/0303308.

24. The discussion with respect to Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006, set forth in paragraphs 4-22 above, is incorporated here by reference.

Cecchin et al in view of Grestenberger et al do not explicitly recite the high density ethylene homopolymer component C) having xylene cold soluble fraction of about 5%wt or less,
Leskinen et al discloses a polyolefin composition comprising:
A) a heterophasic polypropylene composition (HECO) comprising a propylene homopolymer matrix having less than 4%wt of xylene cold soluble fraction ([0073]) and an ethylene-propylene elastomeric copolymer xylene cold soluble fraction ([0065]-[0067]) having 30-85%wt of ethylene ([0083]-[0088]); and
B) a high density polyethylene having density of at least 0.945 g/cc and having xylene cold soluble fraction of below 2.5% ([0148]).

26. Since Leskinen et al  and Cecchin et al  in view of Grestenberger et al are related to polyolefin compositions comprising a combination of HECO and high density polyethylene (HDPE) having density of at least 0.945 g/cc, and thereby belong to the same field of endeavor, wherein Leskinen et al explicitly teaches the use of HDPE having very low xylene cold soluble fraction, therefore, based on the combined teachings of Cecchin et al  in view of Grestenberger et al and Leskinen et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially, the xylene insoluble high density polyethylene of Leskinen et al as the xylene insoluble ethylene-based polymer of the composition of Cecchin et al in view of Grestenberger et al, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 

27.  Claims 1, 12, 14 are rejected under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Strack et al (US 5,482,772).
It is noted that while the rejection is made over WO 2013/026745 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0303308 is relied upon. All citations to paragraph numbers, etc., below refer to US 2014/0303308.

28. The discussion with respect to Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006, set forth in paragraphs 4-22 above, is incorporated here by reference.

29.  Though Cecchin et al in view of Grestenberger et al disclose the multistage polymerization taking place in at least two subsequent stages (col. 3, lines 22-24 of Cecchin et al), Cecchin et al in view of Grestenberger et al do not explicitly recite the process for the sequential polymerization being in at least three stages, wherein all of the components A)-C) are produced in said process, each further fraction in the presence of the fraction produced in the preceding steps, and further Cecchin et al in Grestenberger et al does not explicitly recite the polyolefin composition being mixed with at least 50%wt of other polyolefins to produce formed articles.

30.  However, Strack et al discloses articles (col. 2, lines 37-41) comprising a polymer blend of:
a) a melt-extrudable polyolefin and
b) up to about 40%wt of a heterophasic  polypropylene composition comprising:
    i) a first propylene polymer 
    ii) a second polymer which is an ethylene polymer insoluble in xylene at 23ºC and
    iii) a third polymer which is an amorphous copolymer of ethylene and propylene   
        soluble in xylene at 23ºC (col. 2, lines 45-67),
wherein the heterophasic polypropylene composition b) is produced by sequential polymerization in the presence of Ziegler-Natta catalyst, wherein the first polymer is produced first, and the second and the third polymers are formed during subsequent polymerization stages in the presence of the first polymer formed in the first stage (col. 5, lines 53-col. 6, line 20).
Since the component b) is used in amount of up to 40%wt, therefore, the melt-extrudable polyolefins are present in the polymer blend in amount of at least 60%wt as well.

31. Thus, Strack et al teaches that all of the polymers i)-iii), including the xylene cold insoluble ethylene polymer ii), can be produced by sequential multi-stage polymerization in the presence of Ziegler-Natta catalyst, and further can be mixed with additional Strack et al and Cecchin et al in view of Grestenberger et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the sequential polymerization of Cecchin et al in view of Grestenberger et al in at least three stages, wherein the high density polyethylene component B)  is produced in one of the stages of the same sequential polymerization, as taught by Strack et al, and further to mix the produced polyolefin composition of Cecchin et al in view of Grestenberger et al with additional polyolefins and use said composition for making formed articles, as taught by  Strack et al, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

32.  Since the composition of Cecchin et al in view of Grestenberger et al and Strack et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in relative amounts that are either the same as those claimed in instant invention or having ranges overlapping with or close to those claimed in instant invention, and is produced by multistage polymerization in at least three stages in the presence of Ziegler-Natta catalyst, as that claimed in instant invention, therefore, the composition of Cecchin et al in view of Grestenberger et al and Strack et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the properties, including flexural modulus, IZOD impact strength at -30ºC and content of fraction 2 following progressive fractionation, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. 

33.  Claims 1, 12, 14 are rejected under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745) and Leskinen et al (US 2011/0294940), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Strack et al (US 5,482,772).
It is noted that while the rejection is made over WO 2013/026745 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0303308 is relied upon. All citations to paragraph numbers, etc., below refer to US 2014/0303308.

34. The discussion with respect to Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745) and Leskinen et al (US 2011/0294940), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006, set forth in paragraphs 23-26 above, is incorporated here by reference.

35.  Though Cecchin et al in view of Grestenberger et al and Leskinen et al disclose the multistage polymerization taking place in at least two subsequent stages (col. 3, lines 22-24 of Cecchin et al), Cecchin et al in view of Grestenberger et al and Leskinen et al do not explicitly recite the process for the sequential polymerization in at least three stages, wherein all of the components A)-C) are produced in said process, each further fraction in the presence of the fraction produced in the preceding steps, Cecchin et al in view of Grestenberger et al and Leskinen et al do not explicitly recite the polyolefin composition being mixed with at least 50%wt of other polyolefins to produce formed articles.

36.  However, Strack et al discloses articles (col. 2, lines 37-41) comprising a polymer blend of:
a) a melt-extrudable polyolefin and
b) up to about 40%wt of a heterophasic  polypropylene composition comprising:
    i) a first propylene polymer 
    ii) a second polymer which is an ethylene polymer insoluble in xylene at 23ºC and
    iii) a third polymer which is an amorphous copolymer of ethylene and propylene 
        soluble in xylene at 23ºC (col. 2, lines 45-67),
wherein the heterophasic polypropylene composition b) is produced by sequential polymerization in the presence of Ziegler-Natta catalyst, wherein the first polymer is produced first, and the second and the third polymers are formed during subsequent polymerization stages in the presence of the first polymer formed in the first stage (col. 5, lines 53-col. 6, line 20).
Since the component b) is used in amount of up to 40%wt, therefore, the melt-extrudable polyolefins are present in the polymer blend in amount of at least 60%wt as well.

37. Thus, Strack et al teaches that all of the polymers i)-iii), including the xylene cold insoluble ethylene polymer ii), can be produced by sequential multi-stage polymerization Strack et al and Cecchin et al in view of Grestenberger et al and Leskinen et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the sequential polymerization of Cecchin et al in view of Grestenberger et al and Leskinen et al in at least three stages, wherein the high density polyethylene component B)  is produced in one of the stages of the same sequential polymerization, as taught by Strack et al, and further to mix the produced polyolefin composition of Cecchin et al in view of Grestenberger et al and Leskinen et al with additional polyolefins and use said composition for making formed articles, as taught by  Strack et al, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

38.  Since the composition of Cecchin et al in view of Grestenberger et al, Leskinen et al and Strack et al is substantially the same as that claimed in instant invention, i.e. comprises the same components used in relative amounts that are either the same as those claimed in instant invention or having ranges overlapping with or close to those claimed in instant invention, and is produced by multistage polymerization in the presence of Ziegler-Natta catalyst, as that claimed in instant invention, therefore, the composition of Cecchin et al in view of Grestenberger et al, Leskinen et al and Strack et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the properties, including flexural modulus, IZOD impact strength at -30ºC and content of fraction 2 following progressive fractionation, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. 

39.  Claims 14-15 are rejected under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Fantinel et al (WO 2013/068273).
It is noted that while the rejection is made over WO 2013/026745 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0303308 is relied upon. All citations to paragraph numbers, etc., below refer to US 2014/0303308.
It is noted that while the rejection is made over WO 2013/068273 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,023,935 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,023,935.

40. The discussion with respect to Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006, set forth in paragraphs 4-22 above, is incorporated here by reference.

Cecchin et al in view of Grestenberger et al do not explicitly recite the polyolefin composition further comprising 60%wt or more of additional polyolefins and said composition being used for making injection molded articles,
Fantinel et al discloses a polyolefin composition comprising:
A) 30-90%wt of a heterophasic polypropylene composition comprising a propylene homo- or copolymer matrix and elastomeric ethylene-propylene copolymer;
B) 10-70%wt of a multimodal ethylene copolymers and
C) up to 10%wt of additional heterophasic polyolefin copolymer (col. 2, lines 40-col. 3, line 45), wherein the composition comprises high stiffness, high impact resistance, and is used for making injection molded articles (Abstract, col. 2, lines 35-40).

42. Since Fantinel et al and Cecchin et al in view of Grestenberger et al are related to polyolefin compositions based on heterophasic propylene polymers, used for making injection molded articles ([0160] of Grestenberger et al), and thereby belong to the same field of endeavor, wherein Fantinel et al teaches the composition further comprising multimodal ethylene copolymers and additional heterophasic polyolefins, providing the composition with high stiffness and high impact resistance necessary for injection molded articles like bumpers, therefore, based on the combined teachings of Fantinel et al and Cecchin et al in view of Grestenberger et al, it would have been obvious to a one of ordinary skill in the art to add additional polyolefins including multimodal ethylene copolymers and heterophasic polyolefins to the composition of Cecchin et al in view of Grestenberger et al, so to further improve impact resistance and stiffness of the composition of  Cecchin et al in view of Grestenberger et al, as   Fantinel et al, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

43.  Claims 14-15 are rejected under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745) and Leskinen et al (US 2011/0294940), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Fantinel et al (WO 2013/068273).
It is noted that while the rejection is made over WO 2013/026745 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0303308 is relied upon. All citations to paragraph numbers, etc., below refer to US 2014/0303308.
It is noted that while the rejection is made over WO 2013/068273 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,023,935 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,023,935.

44. The discussion with respect to Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745) and Leskinen et al (US 2011/0294940), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006, set forth in paragraphs 23-26 above, is incorporated here by reference.

Cecchin et al in view of Grestenberger et al and Leskinen et al do not explicitly recite the polyolefin composition further comprising 60%wt or more of additional polyolefins and said composition being used for making injection molded articles,
Fantinel et al discloses a polyolefin composition comprising:
A) 30-90%wt of a heterophasic polypropylene composition comprising a propylene homo- or copolymer matrix and elastomeric ethylene-propylene copolymer;
B) 10-70%wt of a multimodal ethylene copolymers and
C) up to 10%wt of additional heterophasic polyolefin copolymer (col. 2, lines 40-col. 3, line 45), wherein the composition comprises high stiffness, high impact resistance, and is used for making injection molded articles (Abstract, col. 2, lines 35-40).

46. Since Fantinel et al and Cecchin et al in view of Grestenberger et al and Leskinen et al are related to polyolefin compositions based on heterophasic propylene polymers, used for making injection molded articles ([0160] of Grestenberger et al), and thereby belong to the same field of endeavor, wherein Fantinel et al teaches the composition further comprising multimodal ethylene copolymers and additional heterophasic polyolefins, providing the composition with high stiffness and high impact resistance necessary for injection molded articles like bumpers, therefore, based on the combined teachings of Fantinel et al and Cecchin et al in view of Grestenberger et al and Leskinen et al, it would have been obvious to a one of ordinary skill in the art to add additional polyolefins including multimodal ethylene copolymers and heterophasic polyolefins to the composition of Cecchin et al in view of Grestenberger et al and Leskinen et al, so to further improve impact resistance and stiffness of the composition of  Cecchin et al in view of Grestenberger et al and Leskinen et al, as taught by  Fantinel et al, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

47.  Claims 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Galli et al, Polymer Journal, v 17, no1, 37-55, 1985.
It is noted that while the rejection is made over WO 2013/026745 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0303308 is relied upon. All citations to paragraph numbers, etc., below refer to US 2014/0303308.

48. The discussion with respect to Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006, set forth in paragraphs 4-22 above, is incorporated here by reference.

49. Though Cecchin et al  in view of Grestenberger et al discloses the elastomeric component comprising  propylene copolymer comprising units of both ethylene and Grestenberger et al), Cecchin et al  in view of Grestenberger et al do not explicitly recite the amount of butene-1 units being in the range of about 10%wt to about 30%wt.

50. However, Galli et al discloses elastomeric ethylene-propylene-butene terpolymers comprising 28%wt of butene-1 units, produced in the presence of Ziegler-Natta catalyst and having no crystallinity (Table III), and thereby being xylene cold soluble, and providing higher tensile strength (page 50, Fig. 29).

51. Since the elastomeric propylene-ethylene-butene-1 terpolymer comprising 28%wt of butene-1 units of Galli et al is having no crystallinity, and thereby appears to be xylene soluble as required by Cecchin et al  in view of Grestenberger et al, but further comprises high tensile strength, therefore, based on the combined teachings of Galli et al and Cecchin et al  in view of Grestenberger et al, it would have been obvious to a one of ordinary skill in the art to produce or include, or obvious to try to produce or include, at least partially, the propylene-ethylene-butene-1 terpolymer as taught by Galli et al  as the component C) in the composition of Cecchin et al  in view of Grestenberger et al, so to further improve tensile strength of the composition of Cecchin et al  in view of Grestenberger et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in 

52.  Claims 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745) and Leskinen et al (US 2011/0294940), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Galli et al, Polymer Journal, v 17, no1, 37-55, 1985.
It is noted that while the rejection is made over WO 2013/026745 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2014/0303308 is relied upon. All citations to paragraph numbers, etc., below refer to US 2014/0303308.
It is noted that while the rejection is made over WO 2013/068273 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,023,935 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,023,935.

53. The discussion with respect to Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745) and Leskinen et al (US 2011/0294940), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006, set forth in paragraphs 23-26 above, is incorporated here by reference.

Cecchin et al  in view of Grestenberger et al and Leskinen et al disclose the elastomeric component comprising  propylene copolymer comprising units of both ethylene and butene -1 ([0048] of Grestenberger et al), Cecchin et al  in view of Grestenberger et al and Leskinen et al do not explicitly recite the amount of butene-1 units being in the range of about 10%wt to about 30%wt.

55. However, Galli et al discloses elastomeric ethylene-propylene-butene terpolymers comprising 28%wt of butane-1 units, produced in the presence of Ziegler-Natta catalyst and having no crystallinity (Table III), and thereby being xylene cold soluble, and providing higher tensile strength (page 50, Fig. 29).

56. Since the elastomeric propylene-ethylene-butene-1 terpolymer comprising 28%wt of butene-1 units of Galli et al is having no crystallinity, and thereby appears to be xylene soluble as required by Cecchin et al  in view of Grestenberger et al and Leskinen et al, but further comprises high tensile strength, therefore, based on the combined teachings of Galli et al and Cecchin et al  in view of Grestenberger et al and Leskinen et al, it would have been obvious to a one of ordinary skill in the art to produce or include, or obvious to try to produce or include, at least partially, the propylene-ethylene-butene-1 terpolymer as taught by Galli et al  as the component C) in the composition of Cecchin et al  in view of Grestenberger et al and Leskinen et al, so to further improve tensile strength of the composition of Cecchin et al  in view of Grestenberger et al and Leskinen et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known 

Response to Arguments
57.  Applicant's arguments filed on March 9, 2021 were addressed in Advisory Action mailed on March 19, 2021 and response to said arguments is incorporated here by reference. No more arguments were filed since March 9, 2021.

58. Specifically, referring to the teachings of Cecchin et al, 
the composition of Cecchin et al   is cited as having IZOD resilience at both -20ºC and at -40ºC of greater than 600 J/m (claim 1), or 950 J/m (Table 1B). Though IZOD resilience of the composition of Cecchin et al  is determined by a method that is different from the method used in instant invention and is cited in “J/m” rather than in “kJ/m2”, from the teachings of Cecchin et al it would have been obvious to a one of ordinary skill in the art that the composition of Cecchin et al,   produced by multistage polymerization of the propylene homopolymer, xylene insoluble ethylene component and amorphous xylene soluble ethylene-propylene copolymer, comprises relatively high IZOD resilience/impact strength even at low temperatures, such as at -20ºC and -40ºC as well. The fact that IZOD resilience of the composition of Cecchin et al was Cecchin et al would not have high IZOD resilience when determined by the method used in instant invention and presented in terms of “kJ/m2”. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, the addition of the ethylene homopolymer of Grestenberger et al in the composition of Cecchin et al will be reasonably expected to further increase impact strength of the composition of Cecchin et al, since Grestenberger et al teaches that the presence of the ethylene homopolymer having density of at least 0.935 g/cc, i.e. high density polyethylene, in the heterophasic propylene component increases impact strength at low temperatures, such as at -20ºC, by 60-120% ([0164]).
Therefore, it would have been reasonably expected that the composition of Cecchin et al in view of Grestenberger et al would comprise IZOD impact resilience of more than 950 J/m, and more than 30 kJ/m2 at -30ºC as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764